DETAILED ACTION
Status of the Claims
	Claims 1-2, 5-6, 9-10, 13, 15-17, 20, 25-26, 30-33, 36, 40 and 43 are pending in the instant application. Claims 32-33, 40 and 43 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-2, 5-6, 9-10, 13, 15-17, 20, 25-26, 30 and 31 are being examined on the merits in the instant application.
Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.

Priority
	The U.S. effective filing date has been determined to be 07/31/2017, the filing date of the U.S. Provisional Application No. 62/539,255.
Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 17 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 17 is rejected as being indefinite because the claim includes trademark/trade name products such as leucovorin, herceptin and uromitexan. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (MPEP §2173.05(u)). Appropriate clarification is required.
	Claim 17 recites “patupilone”  and “epithilone b” in line 17, in in unclear what the species “epithilone b” actually is. It appears to be a misspelling of the species 
Response to Arguments:
	Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
	Applicants argue that “leucovorin” is not in fact a trade name. The examiner cites The Merck Index Online entry for folinic acid which indicates that “Trademark Names: Folaren (Ist. Chim. Inter.); Foliben (Firma); Lederfolat (Lederle); Lederfolin (Lederle); Leucovorin (Lederle); Leucosar (Adria); Rescufolin (Nordic); Rescuvolin (Medac); Tonofolin (Zyma); Wellcovorin (Burroughs Wellcome)” [emphasis added]. Additionally, the terms herceptin and uromitexan have not been deleted from the claim. The examiner notes that Applicant added the name trastuzumab for which herceptin is “Trademark Names: Herceptin (Genentech)” (he Merck Index Online entry for Trastuzumab, attached).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-2, 5-6, 9-10, 13, 15-17, 20, 25-26, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2015/0079007; published March, 2015) in view of Mitchell et al. (“On the mechanism of oleate transport across human brain microvessel endothelial cells,” 2009, Journal of Neurochemistry, Vol. 110, pp. 1049-1057); Song et al. (“Linoleic acid-modified PEG-PCL micelles for curcumin delivery,” 2014, ELSIVER; International Journal of pharmaceutics, Vol. 241, pp. 312-321); and Shen et al. (“Fatty Acid-Based Strategy for Efficient Brain Targeted Gene Delivery,” Pharm Res (2013) Vol. 30, pp. 2573–2583).
Applicants Claims
	Applicant claims a nanoparticle comprising a fatty acid conjugated to the surface of the nanoparticle and containing within the nanoparticle a therapeutic agent (instant claim 1).
	In the  response filed 12/18/2019, Applicants responded by electing: (a)(i) PEG-PCL and polymeric nanoparticle, (a)(ii) oleic acid, (a)(iii) paclitaxel; (b) brain tumor; and (c) parenteral administration. 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            LIU teaches tunable nanoparticles containing  metal nanoparticle core and a polymer linked to a metal binding moiety (see whole document). LIU teaches PEG-PCL as a polymer species ([0031]), and teaches brain delivery ([0040]), and paclitaxel as a chemotherapeutic agent ([0093])(instant claims 1, 5-6, 9, 15-17, 25). LIU teaches that the nanoparticles of their invention are 5 nm to 500 nm, and have 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of LIU is that LIU does not expressly teach the surface includes a fatty acid.
	Mitchell et al. teaches oleate (oleic acid) as a BBB transporter (see whole document). Mitchell et al. teaches that “our data clearly indicates that a protein acceptor is a requirement for the transport of oleate across HBMEC of the BBB.” (p. 1056, col. 1) (instant claims 2 & 25).
	Song et al. teaches linolenic acid-modified PEG-PCL micelles for curcumin delivery (see whole document) (instant claims 2 & 26). Song et al. teaches production of linoleic (LA)-modified PEG-PCL micelles and how they are produced (p. 313, §2.4-2.5). Thus, one of ordinary skill in the art would have had a reasonable expectation of success in producing oleic acid (OA)-modified PEG-PCL micelles. However, the examiner further cites Shen et al. teaching polymeric nanoparticles of fatty-acid- polyethylenimine, including stearic acid modified PEI (SC-PEI) and in vivo brain targeting in a mouse model (see whole document, particularly Table 1 and Figures 3-4. Thus, one of ordinary skill in the art would clearly have had a reasonable expectation that a oleic acid modified polymeric nanoparticles 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a polymeric nanoparticle including PEG-PCL for brain delivery of a drug such as paclitaxel in the treatment of brain cancer, as suggested by LIU, and further to incorporate a fatty acid such as oleic acid into the surface of PEG-PCL nanoparticles in order to target said nanoparticles to the BBB transporter proteins taught by Mitchell et al., the synthesis of said oleate-PEG-PCL being taught by Song et al.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
	Applicants argument that the primary reference LIU focuses specifically on a particularly type of nanoparticle comprising a metal nanoparticle core, in which the polymer binds to and coats the core through a metal binding moiety, and the rejection does not establish the teachings of LIU would have been applicable to other types of nanoparticles, i.e. to particles that do not involve a distinct metal core that is coated by a polymer, and LIU does not teach attachment of a fatty acid to facilitate transport across the BBB (p. 13, first paragraph).
	In response the examiner argues that the instantly rejected claims include comprising language that is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP §2111.03). And while LIU does not expressly teach the utility of a fatty acid conjugated to the surface such as oleic acid conjugated to the PLC-PEG nanoparticle to facilitate transport across the BBB, the secondary references suggest such an arrangement.
	Applicants argue that Mitchell et al. does not provide one of ordinary skill in the art with a reasonable expectation of success based on their in vitro data alone, that the attachment of fatty acids to the surface of polymeric nanoparticles would have been sufficient to allow the transport of the nanoparticles across the BBB (p. nd paragraph). And that while Song et al. teaches linoleic (LA)-modified PEG-PCL micelles, Applicant argues that Song et al. fails to address the question of transport across the BBB.
	In response the examiner argues that one of ordinary skill in the art would have had a reasonable expectation of success based on the teachings of Mitchell et al. that a fatty acid conjugated to a polymer nanoparticle such as the compositions taught by Song et al. would have improved the compositions of LIU which teaches PEG-PCL as a polymer species ([0031]), and teaches brain delivery ([0040]). Mitchell et al. teaches oleic acid as a blood brain barrier transporter (“The blood–brain barrier formed by the brain capillary endothelial cells provides a protective barrier between the systemic blood and the extracellular environment of the CNS. As most fatty acids in the brain enter from the blood, we examined the mechanism of oleate (C18:1) transport across primary human brain microvessel endothelial cells (HBMEC).” (abstract), and that “The focus of the present study was to identify and characterize the transcellular and paracellular routes for fatty acid transport across an in vitro BBB model. The results of these initial studies demonstrate that oleate passage across human brain microvessel endothelial cell (HBMEC) is a transcellular process mediated, in part, by FATPs and is enhanced by the presence of a protein acceptor.” (p. 1050, col. 2, lines 16-22). Song et al. teaches production of linoleic (LA)-modified PEG-PCL micelles and how they are produced (p. 313, §2.4-2.5). 
Conclusion
	Claims 1-2, 5-6, 9-10, 13, 15-17, 20, 25-26, 30 and 31 are pending and have been examined on the merits. Claims 17 is rejected under 35 U.S.C. 112(b); and Claims 1-2, 5-6, 9-10, 13, 15-17, 20, 25-26, 30 and 31, are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                


/TIGABU KASSA/Primary Examiner, Art Unit 1619